DETAILED ACTION
This office action is in response to applicant’s amendments and remarks dated 12/09/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s amendments to the specification dated 12/09/2021 have resolved the prior objections to the drawings seen in the Non-Final rejection dated 09/09/2021, therefore the objection to the drawings have been withdrawn.
Allowable Subject Matter
Claims 1, 4, 5, 8-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1 and 5 in the most recent claim set dated 12/09/2021. The prior Non-Final Rejection relied on Rudolf Krauss US 4356978 A (Krauss) in a 35 USC 102(a)(1) anticipation type rejection. Where Krauss with respect to claim 1 discloses a method for producing a metering valve for a fluid (Abstract), comprising a valve seat element (2, 3) with at least one throughflow opening (3) for the fluid, a valve head (19) which can be moved with a reciprocating movement and interacts in a and with respect to claim 5 
Krauss fails to disclose where the stroke stop element comprises  an annular stroke stop face (6) which comes into contact with the valve head (4), wherein the stroke stop element (5) is prestressed axially in the direction of the stroke setting ring (7) by a spring force of a spring (8), wherein an electromagnet (11) for actuating the metering valve (1) is arranged between the spring (8) and the stroke stop element (5), and wherein the electromagnet (11) transmits the spring force of the spring (8) to the stroke stop element (5), as well as the similar limitations seen in claim 5 in combination with the additional claim limitations of either independent claims 1 or 5.
In addition, upon further search and consideration the examiner also notes Ran Qiyan CN 105275672 A (Qiyan) as a similar invention to that of the claimed invention, however the examiner considers Qiyan to fail to disclose the entirety of independent claims 1 or 5. The examiner also does not consider it obvious to combine the prior art of record as to arrive at applicant’s application for patent. Therefore, a notice of allowance has been issued. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6131829 A discloses an adjustable metering valve where spacer washer made of elastically compressible material is provided between the flange and a shoulder of a body, where an electromagnet is arranged between and a stroke stop element.
US 6152387 A discloses an adjustable metering valve where the travel of the armature towards the electromagnet is arrested by a stop element fittable to the hollow body by a threaded element, which is screwed to a thread of the hollow body with a calibrated tightening torque to adjust the travel of the armature towards the electromagnet according to of the tightening torque.
US 20060202144 A1 discloses an adjustable metering valve with a deformably adjustable shim element 48.
WO 2015144341 A1 discloses a similar valve with electromagnetic actuator.-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747